OFFICE   OF THE ATTORNEY GENERAL            OF TEXAS
                           AUSTIN




Hon. Bruce L. Parker
county Attorney, orfayOounty
P88pa, %Xb8



                     opiaion   Ho.o-7375
                     Re: Authority   of colpl
                          vlthout bonded in
                          41.50 tax rate pe

           Ve have your letter of A
you repueat,  on behalf of the Su
School8 of Oray County, an opin
on the follovlng quertlonr



     by the proper   01
                                                erence      to Article
27840, v, A. c.
Actr 1945, chbpte                               8   b8   fOllOV8:

                                      8loner8 ocurt  for the
                                       countr, and the dir trlat
                                      ndent rchool di8triot8
                                      08 Only, 8hr11 h8Ve POVer
                                 ollocted the annual taxer bad
                                  buthorlred, rubjrct to the


                     on rchool dirtriott, for the further
                     ubllc Sree 8ohool8 and the eawtion and
               of 8chool buildlngr therein, b 8MIJir1 tt~;
     md in lndepend8nt dirtriatr for the aaintenoe      of
     8cbool8 thotiin, UI ad valorm tax not to exoeed One
     Dollar and IviftrCent8 (41.50) on the one hundred
     dollar@ vbluation of taxable property of the di8triCt.
                                                                             .

                                                                                 6.53




Pan. Bruoe L.      ?brker,    -90       2



             “2.   b    0-m         rohool    bnd   lndopondont di8triOt8,
     for the purahb8a, oonrtruotlon,                  npblr or equiprent
     Of pUblie in0 8obOOi bUildbig                   Vithin   th@ iii&it8
     Of 8Uoh di8triat8            rod
                                purohra  tb
                                          of the  n.0088~~~
     8it.8 th.NfOr,  b tU   not t0 0%8OOd fifty   O-t8   (504)
     0 th. dsI@huDdrvd dOlbM     VblU&tiWi,   8UOb tbx to ti
     for the pbywnt or the 8UFFUkt intWW8t aa bnd pro*lde
     b 8iXikh@ fund 8UffiOiUIt  t0 mf   ah0 prinOlpr1 Of bond8
     vhioh    8bid     dIrtriot         bM    8mpovrrod to 188~0 for ruob
     plmp0r.r;

             "3. The uoAt            of wlntenbnao tax, togother vith
     the mount of bond tU Of any dLtriot,    8hll never
     oxcoed 0810Doltir bnd lrifty OMt8 (41.50) on the one
     hundred dolbm   ~luatloa of ‘kublo   property: and If
     the nto of bond tax, together vith the rate of ~paln-
     tMbIiC0 tU VOtdd in th. dirtriot    8hd1 bt bl&y t-0
     oxmod On0 Dollbr    and ?iftJ Coat8 (41.50)  on the one
     hunbed dOllbN    7blUbtiOQ   rueh bollla tU 8hd1 o~mte
     to reduc8 tho urlntenance tu to the dirromoe   betveen
     the rbte of the bond tu bnd One Dollar bnd Fifty Cent.8
     (41.50).
           '1. Bo tar rhall bo levied, collected, bbrogatod,
     dlalalrhed or lncreb8ed,   bnd n0 bond8 8hs11 be i88UOd
     hereunder  until 8uch botion h&r beon buthorlzed by b
     8AJorlty of the vote8 cart bt &a rlootioa hold in the
     dlrtrlot for ruch pUl"pO8OD, bt vhioh none but property
     tbxpsyw    qualified voter8 Of such dirtriot  still be
     ontitled to vat..
           "5. All PrO~rtJ   b88088ed fO2' 8OhOOl ~08.8     in b
     0088Oa rchool di8triot 8h811 be b88e88.d bt the lWt0 Of
     tblU@ Of pro~l’ty   b8 8bid prOpWtJ   i8 b88888.d  iOr Stbte
     bnd county        purp08.1.”

           Heferrlng to the bbOV0 quoted rtatutb it vi11 be
8een that Section 1 the-of clobrly buthoric.8 b WXSMRB
ad ralom    tu for both omon    and ladependent rchool dlr-
trlctr of $1.50 on the m    Hundred Ikllw-8 velution of
taxbbh   property Of the d.iirt?iGt,
                                   8lUh tu t0 be 10vled for
th. ml9080   Of MhltMfU¶dO, ONo tfw.  b a d
                                          lqUi~*nt  Of 8OhOOl
building8 thereln. By th0 pFOV18hXI fir8eOtlOn 4 Of 8UCh
statute,  no tax may be levied unlerr huthorltedby 8 ujorlty
rote ot the qurllfled property taxpaying voter8 of the dl8-
trl8t.
                                                                             654

Hon. Bruoo L. Pbrker,pafp 3


            a00tiath   3   0s   the bbov. ._8tb~.tUte
                                                   lxprO88ly     QMvide8
thbt   in the lvrnt bond8 bM         toted    by the dirtriot   bnd b bond
tu levied themfor       punwnt      to &&ion    2, much bond tos vi11
opento      to nduao the 8blntMbnoo       tbx to tho dirroMn00    k-
tvoan the mto of the bond tu (vhloh my not lxeaed 504)
and the tokl of 41.50 mulmm           for both miatonanco md bond
JNlF&308.8.    In other vordr,    IS b 41.50 Mintubnoo      tu hb8
boon voted ud lovied and, rubroQuently, b bedd lrruo 18
buthorlmd togethrr vlth b 35/ bond tu therefor, then the
ulntonbnco      tbx vi11 bUtOMtitXd1~      b8 nduood   to 41.15 80
thbt the totbl bd vblon8 tu of the dlrtrlot vi11 not
orcoed $1.50.

          We bn unable to rind my requlremnt thbt a
       or independent rchool diltriat mart lnour bonded
caplllon
Indebtednrrr before ruoh dirtriot i8 buthorlzed to levy b
8axlmm bd valorem tag for malntenanoe purporor of $1.50
on thr 4100 vrlortion of property of 8UCh dirtriot, md
the bbovo-quoted rktuto eXplu88ly nOgatlw8 any 8goh
oon8truotlon.

            You are thsrefoxw advised that your question             18
amvered    In the bffiI%btiVe.

                                             Very truly yours

                                       ATTOXHBY OEIlpRALOF lrraas